DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.


Disposition of Claims
Claims 1-20 are pending in the instant application. Claims 15-17 have been cancelled. No new claims have been added.  Claims 1-13 have been amended per Applicant’s submission filed 09/15/2021.  The rejection of the pending claims is hereby made final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 2016/0246871) in view of Anderson et al (US 2020/0250185).

Regarding claim 1, the prior art discloses a method of characterizing a sample into a species (see at least paragraph [0010] to Singh et al), the method comprising: identifying a characteristic value  (see at least [0258] to Singh et al) for each of a plurality of financial characteristics of a user, (see at least [0258] to Singh et al); applying a distance function to each characteristic value of the user against the existing set of range characteristic values (see at least [0258] to Singh et al). 
Singh et al does not appear to explicitly disclose the characteristic values each being identified based on user data for a financial category Identifying a plurality of known species each associated with an existing set of characteristic values for the plurality of financial characteristics;
for each species of the plurality of  known species to determine characteristic distance for each of the financial characteristics;
determining, via the distance function, a closest match species of the known species, the closest match species being the species of the plurality of known species for which a sum of the characteristic distances is lowest;
 determining whether the sum of the characteristic distances associated with a closest match species reaches a threshold value; 
responsive to the sum of the characteristic distances associated with the closest match species  being below the threshold value, adding the user to a set of users containing the closest match species; and responsive to the sum of the characteristic distances associated with the  closest match being above the threshold value, characterizing the user to a new species.
However, Anderson et al discloses a system and method for deriving merchant and product demographics from a transaction database, wherein the characteristic values each being identified based on user data for a financial category Identifying a plurality of known species each associated with an existing set of characteristic values for the plurality of financial characteristics (see Anderson et al [0057]);
for each species of the plurality of  known species to determine characteristic distance for each of the financial characteristics (see Anderson et al [0102]);
determining, via the distance function, a closest match species of the known species, the closest match species being the species of the plurality of known species for which a sum of the characteristic distances is lowest (see Anderson et al [0060-0061]);
 determining whether the sum of the characteristic distances associated with a closest match species reaches a threshold value (see Anderson et al [0167]); 
responsive to the sum of the characteristic distances associated with the closest match species  being below the threshold value, adding the user to a set of users containing the closest match species; and responsive to the sum of the characteristic distances associated with the  closest match being above the threshold value, characterizing the user to a new species (see Anderson et al [0167]).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of Singh et al in combination with the teachings of Anderson et al , in order to categorize transactions based on characteristics and criteria in order to more accurately and efficiently organize transaction data, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	


Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2016/0246871) in view of Anderson et al (US 2020/0250185), further in view of  Megdal et al et al (US 2008/0221970).
Regarding claim 2, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein one of the plurality of financial characteristics is an open account range value. However, Megdal et al et al, in the same or similar field of endeavor, teaches a data analysis system wherein one of a plurality of characteristics is an open account range value ([0026] - customer accounts and dates opened).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh et al  with the teachings of Megdal et al et al for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see Megdal et al et al [0014]).
Regarding claim 3, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 4, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein one of the plurality of financial characteristics is a transfer range value. 
However, MEGDAL, in the same or similar field of endeavor, teaches wherein one of a plurality of characteristics is a transfer range value ([0027] - balance transfers).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 5, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein one of the plurality of financial characteristics is a pay bills range 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 6, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein one of the plurality of financial characteristics is an investment range value. 
However, MEGDAL, in the same or similar field of endeavor, teaches wherein one of a plurality of characteristics is an investment range value ([0007] - investment portfolio value).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 7, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), 
However, MEGDAL, in the same or similar field of endeavor, teaches wherein one of a plurality of financial characteristics is a save range value ([0007] - savings account value).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).

Regarding claim 8, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein one of the plurality of financial characteristics is a borrow range value. However, MEGDAL, in the same or similar field of endeavor, teaches wherein one of a plurality of characteristics is a borrow range value ([0026] - credit account data, bank loan data, lines of credit, car loan data, etc...).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 9, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), 
However, MEGDAL, in the same or similar field of endeavor, teaches wherein one of a plurality of characteristics is a track range value ([0026] - tradeline data including tracked balances over time).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 10, the prior art discloses the method of claim 1, wherein range values may comprise data from the financial services industry ([0005] -datasets may be found in financial services companies), but does not explicitly disclose wherein the plurality of financial characteristics is an open account characteristic. 
However, MEGDAL, in the same or similar field of endeavor, teaches wherein a plurality of characteristics is an open account characteristic ([0026] - dates of opened accounts).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 11, SINGH ET AL discloses a system ([0014] - example system) for characterizing an 
a plurality of servers ([0368] - data source system many include any number of servers), each server dedicated to receiving data for a corresponding trait of the individual ([0369] - data source system may provide or store dataset [trait data, e.g., patient data [0258]]);
a plurality of input systems ([0368] - any number of data source devices in the system), each input system corresponding to a respective one of the plurality of servers ([0368] - data source devices may provide [receive input] all or part of the dataset), each input system collecting the data for the corresponding trait ([0369] - data source system may provide or store dataset [trait data, e.g., patient data [0258]]);
a plurality of database systems ([0369] - data source system stores databases), each database system corresponding to a respective one of the plurality of servers ([0369] - databases corresponding to, e.g., secure server), each database system storing the data for the corresponding trait ([0369] - databases storing the dataset [i.e., trait data]);
a first analysis tool running on one or more of the plurality of servers ([0257] - analysis server [analysis module running on server]) that uses an algorithm to determine a value of the trait of the individual ([0258] - determining first gene expression measurement);
a second analysis tool running one of the plurality of servers ([0257] - analysis server [analysis module running on server]) that uses the value of the trait to determine whether the individual matches an existing species ([0258] - determining a distance between, e.g., G1 of new patient and G1 of existing patient [species] to determine if there is a match; [0260] - new patient that is closest in distance to existing group is determined);
responsive to a match to an existing species, categorizing the individual into the matching species ([0262-263] - if closest match is below threshold (e.g., less than diameter of known group [species], new 
SINGH ET AL fails to explicitly disclose determining a placement of the trait of the individual on a predetermined range of values; and determining whether the individual matches an existing species based on the placement.
However, MEGDAL, in the same or similar field of endeavor, teaches determining a placement of a trait of an individual on a predetermined range of values ([0088-0089] - SoW score [trait of individual] may be placed on a predetermined range, e.g., +- 4); and determining whether the individual matches an existing species based on the placement ([0091] - SoW outputs [range values] used to identify consumers for target groups [i.e., determine if individual matches a known group according to SoW score]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify SINGH ET AL with the teachings of MEGDAL ET AL for the purpose of more effectively categorizing customers [into species] to better manage relations and increase profitability therefrom (see MEGDAL ET AL [0014]).
Regarding claim 12, Singh et al in combination with Megdal et al et al further discloses wherein the second analysis tool includes a module that generates a curve ([0077] - visualization tool (module) to produce output in form of a graph [curve]; [Fig.1C and associated text] - curve of groups) based 
Regarding claim 13, Singh et al fails to explicitly disclose wherein the second analysis tool includes a module that performs a correlation between a first curve representing data of the individual and a second curve representing data of a species.
However, one of ordinary skill in the art would recognize that the graphical techniques of representing a correlation between a first curve representing data of an individual and a second curve representing data of a species was old and well-known in the art at the time of the invention and would have been obvious to combine with the combination of the Singh et al and Megdal et al et al. One would have been motivated to do so to provide new ways of visualizing data sets to facilitate understanding and monitoring of the data (see [0068] to Singh et al).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687